Opinion filed February 28, 2013




                                              In The


         Eleventh Court of Appeals
                                            __________

                                       No. 11-12-00254-CV
                                           __________

                          EX PARTE DAVID PAUL SYDOW


                            On Appeal from the 70th District Court

                                        Ector County, Texas

                                   Trial Court Cause No. A-133,480



                            MEMORANDUM                  OPINION
       David Paul Sydow is the appellant in this appeal. He has filed a “notice to withdraw” his
appeal that constitutes a motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In
the motion, Appellant states that he is asking the court “to stop all proceedings at this time.”
Therefore, in accordance with Appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.

                                                              PER CURIAM

February 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.